1/12/2015                                                                         TDCJ Offender Details

                                                                                                 [!i] TDCJ Home
                                                                                                                  7-1
                                                                                                                  EW
                                                                                                                      '-/'S--Od
                                                                                                                     New Offender Search
               Te_x_AS Oi;~A_RTI\lii;NT QF,= CRIJVItNAI.. JUSTICI;




   Offender Information Details


   SID Number: -                                                              06914817

   TDCJ Number:                                                               01457133

   Name:                                                                      VEGA, MARTIN                                                 •
   Race:                                                                      H

   Gender:                                                                    M

   DOB:                                                                       1989-05-12

   Maximum Sentence Date:                                                     2017-06-20

   Current Facility:                                                          ESTELLE

   Projected Release Date:                                                    2017-06-20

   Parole Eligibility Date:                                                   2012-06-20

   Offender Visitation Eligible:                                              YES

   Information provided is updated once daily during weekdays and multiple times
   per day
   on visitation days. Because this information is subject to change, family
   members and
   friends are encouraged to call the unit prior to traveling for a visit.



   SPECIAL INFORMATION FOR SCHEDULED RELEASE:

   Scheduled Release Date:                                                Offender is not scheduled for release at
                                                                          this time.

   Scheduled Release Type:                                                Will be determined when release date is
                                                                          scheduled.

   Scheduled Release                                                       Will be determined when release date is
   Location:                                                               scheduled.

   -':,.,:        -._   ·... :;- _. - •!; ---.. -   '   ' ,•   '   '

   .: .Parole.        Review l'nformation
        ' .. · '· ; :. '. •,• '!· ..-'• -.
     -~---:.                               • . ·:
                                                      ._
                                                  ' . ·._:


   Offense History:
   I                                       Offense                              County
http://offender .tdcj .state.tx.us/OffenderSearchloffenderD etai l.action?sid= 06914817                                                        1/2
1/12/2015                                                                                TDCJ Offender Details

    Offense Date                                         Sentence Date                            Case No. Sentence (YY -MM-DD)

         2007-04-04            AGG ROBBERY                     2007-08-29              HARRIS       1122011       10-00-00

         2007-03-30                   UUMV                     2007-08-29              HARRIS       1110438       180 Days




   The Texas Department of Criminal Justice updates this information regularly to ensure that it is
   complete and accurate, however this information can change quickly. Therefore, the information on
   this site may not reflect the true current location, status, scheduled termination date, or other
   information regarding an offender.

   For questions and comments, you may contact the Texas Department of Criminal Justice, at (936)
   295-6371 or webadmin@tdcj.texas.gov. This information is made available to the public and Jaw
   enforcement in the interest of public safety. Any unauthorized use of this information is forbidden and
   subject to criminal prosecution.


                                                       New Offender Search                       TDCJ Home Page




http://offender. tdcj .state. tx. us/Offender Search/offender D etai l.acti on?s i d= 06914817                                    2/2